           Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

________________________________
                                 :
JOSEPH PASCIUTTI                 :                  CIVIL ACTION
      Plaintiff                  :
                                 :                  Case No. 3:20-cv-1243
      vs.                        :
                                 :                  JURY TRIAL REQUESTED
LIQUIDPISTON, INC. and           :
ALEXANDER SHKOLNIK,              :
      Defendants                 :                  AUGUST 25, 2020
________________________________ :

                                         COMPLAINT

    I.         JURISDICTION AND VENUE

          1.     This Court has original subject matter jurisdiction over this Action under 28

U.S.C. §§ 1331 and 1341 42 U.S.C. §2000e-5, insofar one or more of the matters in

controversy are brought pursuant to 29 U.S.C. §§1132(a)(1)(B), the enforcement

provisions of The Employee Retirement Income Security Act.                  This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over all other claims set forth

herein, in that such claims are so related to the claims over which the Court has original

jurisdiction that they form part of the same case or controversy.

          2.     Venue in the District of Connecticut is proper because at all times relevant,

Plaintiff resided in Connecticut, Plaintiff worked in Connecticut, and Defendant

LiquidPiston, Inc. had its principal place of business and/or corporate headquarters in

Connecticut.

    II.        PARTIES

          3.     Plaintiff, JOSEPH PASCIUTTI, was at all times set forth herein, and

remains, a resident of the Town of Southington in the State of Connecticut.


                                                   1
            Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 2 of 15




           4.      The Defendant, LiquidPiston, Inc. (“Defendant” or “LPI”), is a foreign

corporation with a business address of 1291A Blue Hills Avenue, Bloomfield, Connecticut,

06002.

           5.      The Defendant, Alexander Shkolnik, was at all times set forth herein, and

remains, a resident of the Town of Wilmington, Massachusetts.

    III.        FACTUAL ALLEGATIONS

           6.      Plaintiff commenced employment with LPI in the position of Chief Engineer

on or about May 28, 2019, pursuant to an offer issued by Alexander Shkolnik (“Shkolnik”

or “Defendant Shkolnik”), Defendant’s President and CEO, dated April 24, 2019 (the

“Offer Letter”).

           7.      On or about April 24, 2019, Shkolnik, on behalf of Defendant, issued the

Offer Letter to Plaintiff, wherein LPI promised Plaintiff, inter alia, base salary, medical

benefits, and grants of Stock Options governed by Defendant’s “2016 Stock Option and

Grant Plan.” Such promised Stock Options grants included:

                a. A Base Grant, consisting of options to purchase 10,000 shares of

                   common stock in Defendant’s company at an exercise price of $0.91

                   per share, vesting at the rate of 25% of the shares on the first

                   anniversary of the vesting commencement date, and 1/48th of such

                   shares at the end of each month thereafter, yielding a 100%

                   vestment following a period of four years of continuous employment;

                   and

                b. Initial Period Option Bonus Grant, consisting of additional options to

                   purchase 208 shares of common stock per month, fully vesting each

                   month.
                                                     2
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 3 of 15




      8.     LPI’s “2016 Stock Option and Grant Plan (hereinafter, the “Plan”)

constituted an “employee pension benefit plan” within the meaning of 29 U.S.C. §

1002(2)(A), in that such Plan, by its express terms and/or as a result of surrounding

circumstances, resulted in a deferral of income by Plaintiff for periods extending to the

termination of his covered employment or beyond.

      9.     In reliance upon the promises made to Plaintiff in the Offer Letter, made by

LPI President, Alexander Shkolnik, and the proposed terms of Plaintiff’s anticipated

employment set forth in said Offer Letter inclusive of Stock Option Grants, Plaintiff made

the decision to leave his prestigious, long-term position with United Technologies

Corporation and join LPI, the Defendant, as its Chief Engineer.

      10.    Plaintiff accepted the terms of the Offer Letter, and commenced

employment with LPI as its Chief Engineer on or about June 3, 2019.

      11.    Plaintiff’s expected responsibilities as LPI’s Chief Engineer were identified

within a schedule appended to Defendant’s aforesaid Offer Letter. Plaintiff’s position and

duties were expected to evolve as the company progressed through the development of

its new “LiquidPiston” engine.

      12.    Plaintiff, pursuant to the terms of the Offer Letter, was to report directly to

Defendant’s President, Shkolnik.

      13.    Plaintiff, as of the time of hire, had decades’ worth of experience and a

proven track record in engineering leadership in jet engine development, control design,

and production at multiple United Technologies Corporation divisions, and further

possessed a strong background in effectively working with senior leadership and staff

members to deliver results in engine design and related programs.



                                                3
           Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 4 of 15




       14.       Pursuant to the terms of the Plan, Plaintiff’s Base Grant of options to

purchase 25% (or 2,500 of the total 10,000) shares would vest as of June 4, 2020.

       15.       LPI received great benefit from Plaintiff’s significant industry experience and

accomplishments. By way of example, Defendant, in its outward statements to potential

investors, relied heavily on Plaintiff’s resume and experience in seeking investment

capital. Specifically, Defendant conveyed to prospective investors that “Chief Engineer

Joe Pasciutti brings over 30 years of diverse technical leadership to the company,

bringing new turbine engines from advance concept through production.” 1

       16.       In no small part due to LPI’s hiring and retention of Plaintiff throughout its

pursuit of investment capital, coupled with Defendant publicly utilizing Plaintiff’s industry

experience, qualifications, and technical expertise in its outward-facing media statements

and investment offers, Defendant’s valuation grew substantially, such that as of the

approximate date of Plaintiff’s termination, LPI reported a valuation at $51.6 million

dollars.

       17.       As Defendant’s Chief Engineer, Plaintiff implemented numerous process

changes which resulted in reduced turnaround time for engineering design, analysis and

testing processes. Moreover, and during Plaintiff’s tenure, Defendant’s demonstration

LiquidPiston engine’s power and efficiency increased significantly, with engine yield

improving from 25% to 90%.

       18.       Furthermore, on account of Plaintiff’s established industry contacts and

relationships, Plaintiff was able to develop engine commercialization partnerships with

established aero-engine manufacturers during his tenure with Defendant.



       1   https://www.startengine.com/liquidpiston (last accessed August 13, 2020)

                                                        4
         Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 5 of 15




       19.    Mr. Shkolnik resided in the Boston, Massachusetts area. Throughout the

duration of Plaintiff’s tenure, Mr. Shkolnik remained primarily an off-site manager, relying

heavily upon emails and other impersonal methods of communication, infrequently

attending in-person meetings to gather information or making efforts to procure first-hand

observation of LPI’s day-to-day operation.

       20.    During his tenure, Plaintiff was responsible to oversee Defendant’s

engineering team. As such, Plaintiff scheduled, attended, and/or ran regular management

and technical meetings, during which Plaintiff effectively worked to execute LPI’s

priorities, dictated by Shkolnik.

       21.    At no time prior to the unlawful termination of Plaintiff’s employment did

Shkolnik discuss any dissatisfaction with Plaintiff in regard to the performance of Plaintiff’s

responsibilities as Chief Engineer.

       22.    In fact, Plaintiff regularly received positive commentary from team

members, including Shkolnik himself, conveying in words or substance that Plaintiff was

more pleasant to work with than his predecessor.

       23.    Plaintiff’s predecessor as Chief Engineer, Nickerson, further complimented

Plaintiff, conveying in words or substance that he had observed improvement both in team

functions and in the production of the engineering department during Plaintiff’s tenure.

       24.    Furthermore, Defendant’s external customers expressed satisfaction with

Plaintiff and his team’s performance.

       25.    On or about May 15, 2020, Plaintiff completed a major design and a related

detailed design review, whereupon Plaintiff received significant positive feedback from

Defendant’s President, Shkolnik. Again based on Plaintiff’s significant industry



                                                  5
         Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 6 of 15




experience, Plaintiff had courted and utilized a host of industry experts in order to

effectuate the expert review, including individuals from Pratt & Whitney and Hamilton

Sundstrand, industry leaders.

        26.   In light of Defendant’s valuation at $51.6 million, and in light of the fact that

Plaintiff’s stock options approached an approximate fair market value of $36.50 per

share—again, due in large part to Plaintiff’s contributions to Defendant as a whole—

Plaintiff’s compensation as contemplated by the Offer Letter substantially increased in

value between the date of Plaintiff’s commencement of employment and June 2, 2020.

        27.   At or about that time, Shkolnik came to the realization that Plaintiff’s

compensation package had increased significantly as the company’s stock price and

valuation had risen.

        28.   On June 2, 2020, Defendant abruptly terminated Plaintiff’s employment.

        29.   Defendant’s termination of Plaintiff’s employment occurred just two days

before Plaintiff’s initial tranche of 2,500 stock options were scheduled to vest on June 4,

2020.

        30.   As of June 2, 2020, the approximate fair market value of said 2,500 options

equated to $88,975.00.

        31.   As of June 2, 2020, the approximate yearly fair market value of options set

to vest monthly thereafter equated to an additional $88,975.00.

        32.   At or around that same time, Plaintiff’s total compensation package with the

concomitant stock options equated to an approximate yearly value of $350,000.00.




                                                  6
         Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 7 of 15




       33.    Defendant induced Plaintiff to leave gainful employment elsewhere in order

to commence employment with Defendant.

       34.    On June 2, 2020, Defendant terminated Plaintiff’s employment on the

purported basis that he was “not a good fit” for Defendant

       35.    Any and all reasons proffered by Defendant for the termination of Plaintiff’s

employment were false, and were pretext to mask its unlawful intent.



COUNT ONE:            UNLAWFUL DISCHARGE — ERISA 29 U.S.C. § 1140

                             PLAINTIFF VS. LIQUIDPISTON, INC.

       36.    LPI discharged Plaintiff for the purpose of interfering with Plaintiff’s

attainment of rights to which he, as a participant, was to become entitled under the Plan,

in violation of 29 U.S.C. § 1140.

       37.    Any and all reasons LPI has proffered or will proffer purporting to justify the

termination of Plaintiff’s employment are false, and are pretext to mask its unlawful intent.

       38.    As a result of Defendant’s unlawful discharge of Plaintiff, its interference

with Plaintiff’s rights under the Plan, Plaintiff has suffered significant financial losses and

emotional distress.

       39.    As a result of the LPI’s unlawful actions, the Plaintiff has suffered significant

financial losses, including but not limited to lost wages, lost benefits, lost bonuses, lost

stock options, fringe benefits, and other consequential losses.

       40.    Furthermore, as a result of the Defendant Company’s actions, as aforesaid,

the Plaintiff has incurred or will incur attorneys’ fees and costs in order to secure his rights.




                                                   7
           Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 8 of 15




COUNT TWO:             ERISA – EQUITABLE ESTOPPEL

                              PLAINTIFF VS. LIQUIDPISTON, INC.

       41.      All prior allegations are repeated and re-alleged in this Count as if fully set

forth herein.

       42.      Defendant made material representations and promises in its Offer Letter

to Plaintiff, inclusive of Stock Option Grants and other elements of compensation

contained therein.

       43.      Plaintiff, in reliance upon the material representations and promises

contained in the Offer Letter, left gainful employment and accepted the terms contained

therein.

       44.      As a result of Plaintiff’s reliance and Defendant’s unjustified and unlawfully

motivated termination of his employment, Plaintiff has been damaged.

       45.      Injustice would prevail if the promises set forth in the Offer Letter are not

enforced.

       46.      The Defendant has breached its obligations to the plaintiff by intentionally

interfering with the plaintiff’s future entitlements.

       47.      At the time of the termination of the Plaintiff’s employment, he had a number

of stock options that were scheduled to vest within days.

       48.      The Defendant terminated the Plaintiff in bad faith and without just cause.

       49.      The Defendant terminated the Plaintiff’s employment to avoid payment of

stock options scheduled to vest within days of its termination of Plaintiff.

       50.      As a result of the Defendant’s actions, the Plaintiff has suffered significant

financial losses and emotional distress.



                                                   8
           Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 9 of 15




       51.      As a result of the Defendant Company’s actions, as aforesaid, and as a

result of Defendant’s unlawful termination of Plaintiff’s employment, Plaintiff has suffered

significant financial losses, including but not limited to lost wages, lost benefits, lost

pension, lost bonuses, restricted stock options, fringe benefits, pension credits, lost

seniority and front pay.

       52.      Furthermore, as a result of the Defendant Company’s actions, as aforesaid,

the Plaintiff has incurred or will incur attorneys’ fees and costs in order to secure his rights.

COUNT THREE:           ERISA – PROMISSORY ESTOPPEL

                              PLAINTIFF VS. LIQUIDPISTON, INC.

       53.      All preceding paragraphs are hereby re-alleged as if fully set forth herein.

       54.      All prior allegations are repeated and re-alleged in this Count as if fully set

forth herein.

       55.      Defendant made material representations and promises in its Offer Letter

to Plaintiff, inclusive of Stock Option Grants and other elements of compensation

contained therein.

       56.      Plaintiff, in reliance upon the material representations and promises

contained in the Offer Letter, left gainful employment and accepted the terms contained

therein.

       57.      As a result of Plaintiff’s reliance and Defendant’s unjustified and unlawfully

motivated termination of his employment, Plaintiff has been damaged.

       58.      Injustice would prevail if the promises set forth in the Offer Letter are not

enforced.

       59.      The Defendant has breached its obligations to the plaintiff by intentionally

interfering with the plaintiff’s future entitlements.
                                                   9
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 10 of 15




       60.    At the time of the termination of the Plaintiff’s employment, he had a number

of stock options that were scheduled to vest within days.

       61.    The Defendant terminated the Plaintiff in bad faith and without just cause.

       62.    The Defendant terminated the Plaintiff’s employment to avoid payment of

stock options scheduled to vest within days of its termination of Plaintiff.

       63.    As a result of the Defendant’s actions, the Plaintiff has suffered significant

financial losses and emotional distress.

       64.    As a result of LPI’s unlawful actions, as aforesaid, and as a result of

Defendant’s unlawful termination of Plaintiff’s employment, Plaintiff has suffered

significant financial losses, including but not limited to lost wages, lost benefits, lost stock

options, fringe benefits, lost seniority and has been deprived of gainful employment into

the future.

       65.    Furthermore, as a result of the Defendant Company’s actions, as aforesaid,

the Plaintiff has incurred or will incur attorneys’ fees and costs in order to secure his rights.

COUNT FOUR:           FAILURE TO PAY WAGES – C.G.S. § 31-72

                             PLAINTIFF VS. LIQUIDPISTON, INC.

       66.    All preceding paragraphs are hereby re-alleged as if fully set forth herein.

       67.    The Stock Options promised to Plaintiff in accordance with the Offer Letter

and the Plan constituted wages in accordance with C.G.S. § 31-71a(3).

       68.    Defendant failed to pay Plaintiff all of the wages to which he was entitled.

       69.    As a result of Defendant’s failure to pay Plaintiff all wages to which he was

entitled, Plaintiff has sustained damages, and has incurred or will incur attorneys’ fees

and costs in order to secure his rights.



                                                  10
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 11 of 15




       70.      Pursuant to C.G.S. § 31-72, Plaintiff claims “twice the full amount of such

wages” Defendant has unlawfully failed to pay.



COUNT FIVE:            FRAUDULENT INDUCEMENT

                              PLAINTIFF VS. ALL DEFENDANTS

       71.      All preceding paragraphs are hereby re-alleged in this Count as if fully set

forth herein.

       72.      Shkolnik, in a deliberate and purposeful scheme and acting in both a

representative and individual capacity, made knowingly false representations to Plaintiff

to the effect that if he were to leave his present employ in order to join LPI as its Chief

Engineer, Plaintiff would be entitled to the stock options and other benefits of employment

pursuant to the Offer Letter.

       73.      Shkolnik knew such statements to be false at the time they were made, in

that he never intended to allow Plaintiff to remain employed with LPI until such time as

Plaintiff’s entitlements under the Plan and/or the Offer Letter would be fully vested.

       74.      Rather, and upon information and belief, Shkolnik’s intent was to take

advantage of Plaintiff’s industry experience, resume, and good name in order to seek and

cultivate investment capital, increase the valuation of LPI to his own benefit, and terminate

Plaintiff prior to Plaintiff’s entitlements under the Plan and Offer Letter had vested.

       75.      Shkolnik’s false representations and statements were made in order to

induce Plaintiff to leave gainful employment elsewhere and join LPI.

       76.      Plaintiff justifiably relied on Shkolnik’s statements, to his substantial loss

and detriment.



                                                  11
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 12 of 15




COUNT SIX:            NEGLIGENT MISREPRESENTATION

                             PLAINTIFF VS. ALL DEFENDANTS

       77.      All preceding paragraphs are hereby re-alleged in this Count as if fully set

forth herein.

       78.      Shlolnik, acting in a representative and individual capacity, and in a

deliberate and purposeful scheme, made representations, which he knew or should have

known were false, to Plaintiff to the effect that if he were to leave his present employ in

order to join LPI as its Chief Engineer, Plaintiff would be entitled to the stock options and

other benefits of employment pursuant to the Offer Letter.

       79.      Plaintiff reasonably relied on Shkolnik’s statements, to his substantial loss

and detriment.



COUNT SEVEN:          WRONGUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

                             PLAINTIFF VS. LIQUIDPISTON, INC.

       80.      All preceding paragraphs are hereby re-alleged in this Count as if fully set

forth herein.

       81.      Defendant terminated Plaintiff in a deliberate attempt to unlawfully withhold

earned wages.

       82.      Defendant’s termination of Plaintiff is in violation of the State of

Connecticut’s longstanding policy against the wrongful withholding of an employee’s

wages, as enunciated in C.G.S. §§ 31-71c(b) and 31-71e, which state, in pertinent part,

that “Whenever an employer discharges an employee, the employer shall pay the

employee's wages in full not later than the business day next succeeding the date of such



                                                 12
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 13 of 15




discharge,” and “No employer may withhold or divert any portion of an employee's

wages....”

       83.      As a result of LPI’s unlawful conduct, as aforesaid, Plaintiff has suffered

significant financial losses, including but not limited to lost wages, lost benefits, lost stock

options, fringe benefits, lost seniority, and Plaintiff has been deprived of gainful

employment into the future.



COUNT EIGHT:          BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                      FAIR DEALING

                             PLAINTIFF VS. ALL DEFENDANTS

       84.      All preceding paragraphs are hereby re-alleged in this Count as if fully set

forth herein.

       85.      LPI and Shkolnik breached the implied covenant of good faith and fair

dealing by purposefully timing the unlawful termination of Plaintiff, intending to avoid the

imminent vesting of stock options and other contractual entitlements due to Plaintiff.

       86.      As a result of the Defendants’ actions as aforesaid and terminating the

Plaintiff’s employment, the Plaintiff has suffered significant financial losses, including but

not limited to lost wages, lost benefits, lost pension, lost bonuses, restricted stock options,

fringe benefits, pension credits, lost seniority and front pay.

       87.      As a result of the Defendants’ actions as aforesaid and terminating the

Plaintiff’s employment, the Plaintiff has suffered and will continue to incur damages,

including but not limited to, mental injuries and the loss of the ability to enjoy life’s

pleasures and activities.




                                                  13
        Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 14 of 15




       88.      Furthermore, as a result of the Defendants’ actions, as aforesaid, the

Plaintiff has been forced to spend legal fees and costs in order to obtain the rights to

which he is entitled.



COUNT NINE:             TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY /
                        CONTRACTUAL OBLIGATIONS

                             PLAINTIFF VS. SHKOLNIK

       89.      All preceding paragraphs are hereby re-alleged in this Count as if fully set

forth herein.

       90.      Plaintiff, by virtue of his employment with LPI, had a business relationship

with LPI, of which Skolnik was patently aware.

       91.      Defendant Shkolnik intentionally, maliciously, and without justification,

interfered with Plaintiff’s business relationship with LPI by wrongfully terminating Plaintiff’s

employment, intending to deprive Plaintiff of the benefits to which Plaintiff was, or would

be, entitled pursuant to that relationship.

       92.      As a result of Defendant Shkolnik’s tortious interference, Plaintiff has

sustained actual loss.




                                                  14
         Case 3:20-cv-01243-RNC Document 1 Filed 08/25/20 Page 15 of 15




WHEREFORE, Plaintiff prays for the following relief:

   1.   All awardable and/or equitable relief pursuant to Counts One, Two, and Three;
   2.   Money damages for lost wages, benefits, and other compensation;
   3.   Double damages pursuant to C.G.S. § 31-72;
   4.   Reinstatement, or in lieu thereof, front pay;
   5.   Restitution as to Count Five;
   6.   Reasonable attorneys’ fees and Costs of this Action; and
   7.   All other awardable relief.



                                         PLAINTIFF,
                                         JOSEPH PASCIUTTI




                                  BY:______________________________
                                       Matthew D. Paradisi (CT29915)
                                       Angelo Cicchiello (CT06503)
                                       Emanuele R. Cicchiello (CT27118)
                                       Cicchiello & Cicchiello, LLP
                                       364 Franklin Avenue
                                       Hartford, CT 06114
                                       Phone: 860-296-3457
                                       Fax: 860-296-0676
                                       Email: mparadisi@cicchielloesq.com
                                              angelo@cicchielloesq.com
                                              manny@cicchielloesq.com




                                              15
